

EXHIBIT 10.3
JAPAN LOCAL CURRENCY ADDENDUM, dated as of September 3, 2020, to the Credit
Agreement (as defined below), among Caterpillar Financial Services Corporation,
Caterpillar Finance Kabushiki Kaisha, the Japan Local Currency Banks (as defined
below), Citibank, N.A., as Agent, and MUFG Bank, Ltd., as Japan Local Currency
Agent.
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Addendum, the following terms shall
have the meanings specified below:
“Credit Agreement” means the Credit Agreement (2020 364-Day Facility), dated as
of September 3, 2020, among Caterpillar Inc., Caterpillar Financial Services
Corporation, Caterpillar International Finance Designated Activity Company,
Caterpillar Finance Kabushiki Kaisha, the financial institutions from time to
time party thereto as Banks, Citibank, N.A., as Agent, Citibank Europe plc, UK
Branch, as Local Currency Agent, and MUFG Bank, Ltd., as Japan Local Currency
Agent, as the same may be amended, waived, modified or restated from time to
time.
“Japan Local Currency Advance” means any Advance, denominated in Japanese Yen,
made to CFKK pursuant to Sections 2.03C and 2.03D of the Credit Agreement and
this Addendum. A Japan Local Currency Advance shall bear interest at the rate
specified in Schedule II.
“Japan Local Currency Bank” means each Bank listed on the signature pages of
this Addendum or which becomes a party hereto pursuant to an Assignment and
Acceptance or an Assumption and Acceptance.
SECTION 1.02. Terms Generally. Unless otherwise defined herein, terms defined in
the Credit Agreement shall have the same meanings in this Addendum. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Sections and Schedules shall be deemed references to Sections of and
Schedules to this Addendum unless the context shall otherwise require.





--------------------------------------------------------------------------------






ARTICLE II
The Credits
SECTION 2.01. Japan Local Currency Advances. (a)  This Addendum (as the same may
be amended, waived, modified or restated from time to time) is the “Japan Local
Currency Addendum” as defined in the Credit Agreement and is, together with the
borrowings made hereunder, subject in all respects to the terms and provisions
of the Credit Agreement except to the extent that the terms and provisions of
the Credit Agreement are modified by or are inconsistent with this Addendum, in
which case this Addendum shall control.
(b)  Any modifications to the interest payment dates, Interest Periods, interest
rates and any other special provisions applicable to Japan Local Currency
Advances under this Addendum are set forth on Schedule II. If Schedule II states
“None” or “Same as Credit Agreement” with respect to any item listed thereon,
then the corresponding provisions of the Credit Agreement, without modification,
shall govern this Addendum and the Japan Local Currency Advances made pursuant
to this Addendum.
(c)  Any special borrowing procedures or funding arrangements for Japan Local
Currency Advances under this Addendum, any provisions for the issuance of
promissory notes to evidence the Japan Local Currency Advances made hereunder
and any additional information requirements applicable to Japan Local Currency
Advances under this Addendum are set forth on Schedule III. If no such special
procedures, funding arrangements, provisions or additional requirements are set
forth on Schedule III, then the corresponding procedures, funding arrangements,
provisions and information requirements set forth in the Credit Agreement shall
govern this Addendum.
SECTION 2.02. Maximum Borrowing Amounts. (a)  The Total Japan Local Currency
Commitment, and the Japan Local Currency Commitment for each Japan Local
Currency Bank party to this Addendum as of the date hereof, are set forth on
Schedule I.
(b)  Upon at least five (5) Business Days prior irrevocable written notice to
the Agent, the Japan Local Currency Agent and the Japan Local Currency Banks,
CFKK may from time to time permanently reduce the Total Japan Local Currency
Commitment under this Addendum in whole, or in part ratably among the Japan
Local Currency Banks, in an aggregate minimum Dollar Amount of $10,000,000, and
integral multiples of $1,000,000 in excess thereof; provided, however, that the
amount of the Total Japan Local Currency Commitment may not be reduced below the
aggregate principal amount of the outstanding Japan Local Currency Advances with
respect thereto. Any such reduction shall be allocated pro rata among all the
Japan Local Currency Banks party to this Addendum by reference to their Japan
Local Currency Commitments.
ARTICLE III
Representations and Warranties


2

--------------------------------------------------------------------------------




Each of CFSC and CFKK makes and confirms each representation and warranty
applicable to it or any of its Subsidiaries contained in Article IV of the
Credit Agreement. Each of CFSC and CFKK represents and warrants to each of the
Japan Local Currency Banks party to this Addendum that no Event of Default, or
event which would constitute an Event of Default but for the requirement that
notice be given or time elapse or both, has occurred and is continuing, and no
Event of Default, or event which would constitute an Event of Default but for
the requirement that notice be given or time elapse or both, shall arise as a
result of the making of Japan Local Currency Advances hereunder or any other
transaction contemplated hereby.
ARTICLE IV
Miscellaneous Provisions
SECTION 4.01. Amendment; Termination. (a)  This Addendum (including the
Schedules hereto) may not be amended without the prior written consent of the
Majority Japan Local Currency Banks hereunder and subject to the provisions of
Section 8.01 of the Credit Agreement.
(b)  This Addendum may not be terminated without the prior written consent of
each Japan Local Currency Bank party hereto, CFSC and CFKK unless there are no
Japan Local Currency Advances or any other amounts outstanding hereunder, in
which case no such consent of any Japan Local Currency Bank shall be required;
provided, however, that this Addendum shall terminate on the date that the
Credit Agreement terminates in accordance with its terms.
SECTION 4.02. Assignments. Section 8.07 of the Credit Agreement shall apply to
assignments by Japan Local Currency Banks of obligations, Japan Local Currency
Commitments and Japan Local Currency Advances hereunder; provided, however, that
a Japan Local Currency Bank may not assign any obligations, Japan Local Currency
Commitments or rights hereunder to any Person which is not (or does not
simultaneously become) a Bank under the Credit Agreement.
SECTION 4.03. Notices, Etc. Except as otherwise provided herein, all notices,
demands, requests, consents and other communications provided for hereunder
shall be given in writing or by any telecommunication device capable of creating
a written record (including electronic mail), and addressed to the party to be
notified as follows:
(a)    if to CFKK, at Caterpillar Finance Kabushiki Kaisha, SBS Tower 14F,
4-10-1 Yoga, Setagaya-ku, Tokyo 158-0097, Japan, Attention: Managing Director
(Facsimile No. 813-5797-4522), with a copy to CFSC at its address and facsimile
number or electronic mail address referenced in Section 8.02 of the Credit
Agreement;
(b)    if to CFSC, at its address and facsimile number or electronic mail
address referenced in Section 8.02 of the Credit Agreement;
(c)    if to the Japan Local Currency Agent, at MUFG Bank, Ltd., Osaka Corporate
Banking Group, Osaka Corporate Banking Division No. 3, Corporate Banking
Department No. 3, 3-5-6, Fushimimachi, Chuo-ku, Osaka-shi, Osaka 541-8530,
Japan, Attention: Mr. Kazuki Takehara (Telecopy No.: 06-6206-9039 /
81-06-6206-9039) (Telephone No.:


3

--------------------------------------------------------------------------------




06-6206-9036 / 81-06-6206-9036) with a copy to the Agent at its address and
facsimile number or electronic mail address referenced in Section 8.02 of the
Credit Agreement;
(d)    if to a Japan Local Currency Bank, at its address (and facsimile number
or electronic mail address) set forth in Schedule I or in the Assignment and
Acceptance or Assumption and Acceptance pursuant to which such Japan Local
Currency Bank became a party hereto;
(e)    if to the Agent, at its address at Bank Loan Syndications, 1615 Brett
Rd., Building No. 3, New Castle, Delaware 19720, Attention: Bank Loan
Syndications, Telecopier No. 646-274-5080 (glagentofficeops@citi.com), with a
copy to Citibank, N.A., 388 Greenwich Street, New York, New York, 10013,
Attention: Lisa Stevens Harary (E-Mail Address: lisa.stevensharary@citi.com);
or as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
All notices, demands, requests, consents and other communications described in
this Section 4.03 shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails and (iii) if delivered by electronic mail or any
other telecommunications device, when transmitted to an electronic mail address
(or by another means of electronic delivery) as provided in this Section 4.03;
provided, however, that notices and communications to the Japan Local Currency
Agent pursuant to Article II or V hereof or Article II of the Credit Agreement
shall not be effective until received by the Japan Local Currency Agent.
SECTION 4.04. Ratification of Guaranty. By its execution of this Addendum, CFSC
ratifies and confirms its guaranty contained in Article IX of the Credit
Agreement with respect to the Japan Local Currency Advances made pursuant to
this Addendum which Guaranty remains in full force and effect.
SECTION 4.05. Sharing of Payments, Etc. If any Japan Local Currency Bank shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Japan Local Currency Advances
made by it (other than pursuant to Section 2.02(c), 2.05(d), 2.10, 2.12 or 8.04
of the Credit Agreement) in excess of its ratable share of payments on account
of the Japan Local Currency Advances obtained by all the Japan Local Currency
Banks, such Japan Local Currency Bank shall forthwith purchase from the other
Japan Local Currency Banks such participations in the Japan Local Currency
Advances made by them as shall be necessary to cause such purchasing Japan Local
Currency Bank to share the excess payment ratably with each of them, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Japan Local Currency Bank, such purchase from
each other Japan Local Currency Bank shall be rescinded and each such other
Japan Local Currency Bank shall repay to the purchasing Japan Local Currency
Bank the purchase price to the extent of such recovery together with an amount
equal to such other Japan Local Currency Bank’s ratable share (according to the
proportion of (i) the amount of such other Japan Local Currency Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Japan Local
Currency


4

--------------------------------------------------------------------------------




Bank) of any interest or other amount paid or payable by the purchasing Japan
Local Currency Bank in respect of the total amount so recovered. CFKK agrees
that any Japan Local Currency Bank so purchasing a participation from another
Japan Local Currency Bank pursuant to this Section 4.05 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Japan Local
Currency Bank were the direct creditor of CFKK in the amount of such
participation.
SECTION 4.06. Applicable Law. THIS ADDENDUM SHALL BE GOVERNED BY AND INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
FOR CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE INTERNAL LAW OF THE STATE OF NEW YORK).
SECTION 4.07 Execution in Counterparts. This Addendum may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
ARTICLE V
The Japan Local Currency Agent
SECTION 5.01 Appointment; Nature of Relationship. MUFG Bank, Ltd. is appointed
by the Japan Local Currency Banks as the Japan Local Currency Agent hereunder
and under the Credit Agreement, and each of the Japan Local Currency Banks
irrevocably authorizes the Japan Local Currency Agent to act as the contractual
representative of such Japan Local Currency Bank with the rights and duties
expressly set forth herein and in the Credit Agreement applicable to the Japan
Local Currency Agent. The Japan Local Currency Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
V. Notwithstanding the use of the defined term “Japan Local Currency Agent,” it
is expressly understood and agreed that the Japan Local Currency Agent shall not
have any fiduciary responsibilities to any Japan Local Currency Bank or other
Bank by reason of this Addendum and that the Japan Local Currency Agent is
merely acting as the representative of the Japan Local Currency Banks with only
those duties as are expressly set forth in this Addendum and the Credit
Agreement. In its capacity as the Japan Local Currency Banks’ contractual
representative, the Japan Local Currency Agent (i) does not assume any fiduciary
duties to any of the Banks, (ii) is a “representative” of the Japan Local
Currency Banks within the meaning of Section 9-102 of the Uniform Commercial
Code and (iii) is acting as an independent contractor, the rights and duties of
which are limited to those expressly set forth in this Addendum and the Credit
Agreement. Each of the Japan Local Currency Banks agrees to assert no claim
against the Japan Local Currency Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Bank waives.
SECTION 5.02 Powers. The Japan Local Currency Agent shall have and may exercise
such powers under this Addendum and the Credit Agreement as are specifically
delegated to the Japan Local Currency Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. The Japan Local
Currency Agent shall have neither any implied


5

--------------------------------------------------------------------------------




duties or fiduciary duties to the Japan Local Currency Banks or the Banks, nor
any obligation to the Japan Local Currency Banks or the Banks to take any action
hereunder or under the Credit Agreement except any action specifically provided
by this Addendum or the Credit Agreement required to be taken by the Japan Local
Currency Agent.
SECTION 5.03 General Immunity. Neither the Japan Local Currency Agent nor any of
its respective directors, officers, agents or employees shall be liable to any
of the Borrowers or any Bank for any action taken or omitted to be taken by it
or them hereunder or under the Credit Agreement or in connection herewith or
therewith except to the extent such action or inaction is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
SECTION 5.04 No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc. [Intentionally Omitted. See Sections 7.03 and 7.04 of the Credit
Agreement for these provisions.]
SECTION 5.05 Action on Instructions of Japan Local Currency Banks. The Japan
Local Currency Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under the Credit Agreement in accordance
with written instructions signed by Majority Japan Local Currency Banks (except
with respect to actions that require the consent of all of the Banks as provided
in the Credit Agreement, including, without limitation, Section 8.01 thereof),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Japan Local Currency Banks. The Japan Local
Currency Agent shall be fully justified in failing or refusing to take any
action hereunder and under the Credit Agreement unless it shall first be
indemnified to its satisfaction by the Japan Local Currency Banks pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
SECTION 5.06 Employment of Agents and Counsel. The Japan Local Currency Agent
may execute any of its duties hereunder and under the Credit Agreement by or
through employees, agents, and attorneys-in-fact, and shall not be answerable to
the Banks or the Japan Local Currency Banks, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The Japan
Local Currency Agent shall be entitled to advice of counsel concerning the
contractual arrangement among the Japan Local Currency Agent and the Japan Local
Currency Banks, as the case may be, and all matters pertaining to its duties
hereunder and under the Credit Agreement.
SECTION 5.07 Reliance on Documents; Counsel. [Intentionally Omitted. See Section
7.03 of the Credit Agreement for these provisions.]
SECTION 5.08 Other Transactions. The Japan Local Currency Agent may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Addendum
or the Credit Agreement, with CFSC, CFKK or any of their respective Subsidiaries
in which the Japan Local Currency Agent is not prohibited hereby from engaging
with any other Person.


6

--------------------------------------------------------------------------------




SECTION 5.09 Bank Credit Decision. [Intentionally Omitted. See Section 7.07 of
the Credit Agreement for these provisions.]
SECTION 5.10 Successor Japan Local Currency Agent. The Japan Local Currency
Agent (i) may resign at any time by giving written notice thereof to the Agent,
the Japan Local Currency Banks and the Borrowers, and may appoint one of its
Affiliates as successor Japan Local Currency Agent and (ii) may be removed at
any time with or without cause by the Majority Japan Local Currency Banks. Upon
any such resignation or removal, the Majority Japan Local Currency Banks, with
the consent of the Agent, shall have the right to appoint (unless, in the case
of the resignation of the Japan Local Currency Agent, the resigning Japan Local
Currency Agent has appointed one of its Affiliates as successor Japan Local
Currency Agent), on behalf of the Borrowers and the Japan Local Currency Banks,
a successor Japan Local Currency Agent. If no successor Japan Local Currency
Agent shall have been so appointed and shall have accepted such appointment
within thirty days after the retiring Japan Local Currency Agent’s giving notice
of resignation or the Majority Japan Local Currency Banks’ removal of the
retiring Japan Local Currency Agent, then the retiring Japan Local Currency
Agent may appoint, on behalf of the Borrowers and the Japan Local Currency
Banks, a successor Japan Local Currency Agent, which need not be one of its
Affiliates. Notwithstanding anything herein to the contrary, so long as no Event
of Default, or event which would constitute an Event of Default but for the
requirement that notice be given, time elapse or both, has occurred and is
continuing, each such successor Japan Local Currency Agent shall be subject to
written approval by CFSC and CFKK, which approval shall not be unreasonably
withheld. Such successor Japan Local Currency Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000. Upon the
acceptance of any appointment as the Japan Local Currency Agent hereunder by a
successor Japan Local Currency Agent, such successor Japan Local Currency Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Japan Local Currency Agent, and the
retiring Japan Local Currency Agent shall be discharged from its duties and
obligations hereunder and under the Credit Agreement. After any retiring Japan
Local Currency Agent’s resignation hereunder as Japan Local Currency Agent, the
provisions of this Article V shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Japan Local Currency Agent hereunder and under the Credit Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed as a deed by their duly authorized officers, all as of the date and
year first above written.
CATERPILLAR FINANCE KABUSHIKI KAISHA


By
/s/ Rob De Camp
 
Name:
Rob De Camp
 
Title:
Treasurer



CATERPILLAR FINANCIAL SERVICES CORPORATION


By
/s/ Rob De Camp
 
Name:
Rob De Camp
 
Title:
Treasurer



CITIBANK, N.A., as the Agent



By
/s/ Susan Olsen
 
Name:
Susan Olsen
 
Title:
Vice President









































































MUFG BANK, LTD., as the Japan Local Currency Agent



By
/s/ Yasuhide Hayashi
 
Name:
Yasuhide Hayashi
 
Title:
Executive Officer, Managing Director, Head of Osaka Corporate Banking Division
No. 3



MUFG BANK, LTD., as the Japan Local Currency Bank



By
/s/ Yasuhide Hayashi
 
Name:
Yasuhide Hayashi
 
Title:
Executive Officer, Managing Director, Head of Osaka Corporate Banking Division
No. 3






SCHEDULE I
to Japan Local Currency Addendum
Japan Local Currency Banks
Japan Local Currency Commitments
Total Japan Local Currency Commitment
Applicable Lending Office

Japan Local Currency Bank Name
Japan Local Currency Commitment
MUFG Bank, Ltd.
US $100,000,000



Total Japan Local Currency Commitment:
 
US $100,000,000





Japan Local Currency Bank Name
Applicable Japan Local Currency Lending Office
MUFG Bank, Ltd.
MUFG Bank, Ltd.,
Osaka Corporate Banking Group
Osaka Corporate Banking Division No. 3
Corporate Banking Department No. 3
3-5-6, Fushimimachi, Chuo-ku, Osaka-shi, Osaka 541-8530, Japan
Attention: Mr. Kazuki Takehara
(Telephone No.: 06-6206-9036 / 81-06-6206-9036)
(Facsimile No.: 06-6206-9039 / 81-06-6206-9039)




SCHEDULE II
to Japan Local Currency Addendum
MODIFICATIONS
1.    Business Day Definition:
“Business Day”: Same as Credit Agreement.
2.    Interest Payment Dates: Same as Credit Agreement. (See Section 2.07 of
Credit Agreement).
3.
Interest Periods: Same as Credit Agreement. (See definition of “Interest
Period”, Section 1.01, and Section 2.07(d) of Credit Agreement).

4.    Interest Rates:
Each Japan Local Currency Advance that is a TIBO Rate Advance shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at a rate
per annum equal to the sum of (i) the TIBO Rate for such Japan Local Currency
Advance for such Interest Period plus (ii) the Applicable Margin as in effect
from time to time during such Interest Period; provided, however, after the
occurrence and during the continuance of an Event of Default or an event that
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both, the provisions of Section 2.07(d) of the Credit
Agreement shall be applicable. Each Japan Local Currency Advance that is a Japan
Base Rate Advance shall bear interest during any Interest Period at a per annum
rate equal to the sum of (i) the Japan Base Rate plus (ii) the Applicable Margin
in effect from time to time during such Interest Period. The terms of Section
2.07 and the other provisions of the Credit Agreement shall otherwise govern the
accrual and payment of interest on Japan Local Currency Advances.
5.    Other:
Additional Conditions Precedent: None
Current Termination Date for Addendum: The “Current Termination Date” under the
Credit Agreement.
Extended Termination Date for Addendum: The “Extended Termination Date” under
the Credit Agreement.
Term Loan Repayment Date: The “Term Loan Repayment Date” under the Credit
Agreement.
Prepayment Notices: CFKK shall be permitted to prepay a Japan Local Currency
Advance subject to the provisions of Section 8.04(b) of the Credit Agreement, on
any Business Day, provided, in the case of any prepayment, notice thereof is
given to the Japan Local Currency Agent (with a copy to the Agent) not later
than 10:00 a.m. (Tokyo time) at least three (3) Business Days prior to the date
of such prepayment.



SCHEDULE III
to Japan Local Currency Addendum



OTHER PROVISIONS
1.    Borrowing Procedures:
(a)    Notice of Japan Local Currency Borrowing shall be given by CFKK to the
Japan Local Currency Agent (with a copy to the Agent) not later than 10:00 a.m.
(Tokyo time) on the third Business Day prior to the date of the proposed Japan
Local Currency Borrowing (or not later than 10:00 a.m. (Tokyo time) on the
Business Day of the proposed Japan Local Currency Borrowing if such proposed
Japan Local Currency Borrowing is requested on a same-day basis), and the Japan
Local Currency Agent shall give each Japan Local Currency Bank prompt notice
thereof in accordance with Section 4.03.
(b)    Each Notice of Japan Local Currency Borrowing shall be addressed to the
Japan Local Currency Agent at its address set forth in Section 4.03 and shall
specify the bank account to which the Japan Local Currency Advances are to be
made.
2.    Funding Arrangements:
Minimum amounts/increments for Japan Local Currency Borrowings, repayments and
prepayments:
Same as Credit Agreement.
3.    Promissory Notes: None required.










7